Case 1:21-cv-01047-FB-RLM Document 7 Filed 03/08/21 Page 1 of 2 PageID #: 51



                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK


LIANG YANG, Individually and on behalf of
all others similarly situated,

                             Plaintiff,

              v.
                                                       Civil Action No. 1:21-cv-01047-FB-RLM
TRUST FOR ADVISED PORTFOLIOS,
                                                       CLASS ACTION
INFINITY Q CAPITAL MANAGEMENT,
LLC, CHRISTOPHER E. KASHMERICK,
JOHN C. CHRYSTAL, ALBERT J. DIULIO,
S.J., HARRY E. RESIS, RUSSELL B. SIMON,
LEONARD POTTER, and JAMES
VELISSARIS,

                             Defendants.


                   DISCLOSURE STATEMENT PURSUANT TO RULE 7.1

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel for

Defendant Infinity Q Capital Management, LLC (“IQCM”) makes the following disclosure:

       IQCM is a private non-governmental party. It is principally owned by Infinity Q

Management Equity, LLC and Bonderman Family Limited Partnership. No publicly traded

corporation holds 10% or more of its stock.
Case 1:21-cv-01047-FB-RLM Document 7 Filed 03/08/21 Page 2 of 2 PageID #: 52



Dated: New York, New York
       March 8, 2021


                                 /s/ George S. Canellos

                                 George S. Canellos
                                 MILBANK LLP
                                 gcanellos@milbank.com
                                 55 Hudson Yards
                                 New York, New York 10001
                                 Telephone: (212) 530-5000

                                 Attorneys for Defendants Infinity Q Capital
                                 Management, LLC and Leonard Potter




                                     2
